Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

It is noted that the new amendments include the new amendments in [[double brackets]] however, double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  Therefore, the claims have been amended below to include the newly included subject matter.
The application has been amended as follows: 

Claim 2, line 2, “claim --1 – [[6]]” was deleted and -- claim 6 -- was inserted.
Claim 4, line 1, “claim --1 – [[6]]” was deleted and -- claim 6 -- was inserted.
Claim 8, line 1, “claim --1 – [[6]]” was deleted and -- claim 6 -- was inserted.
Claim 9, line 1, “claim --1 – [[6]]” was deleted and -- claim 6 -- was inserted.
Claim 14, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 15, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 16, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 17, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 18, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 19, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 20, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 21, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 22, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 23, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 24, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 25, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 26, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 27, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 28, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 29, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 30, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 31, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 32, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.
Claim 33, lines 1-2, “claim --10 – [[11]]” was deleted and -- claim 11 -- was inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. 
Regarding claims 6 and 34, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of wherein if a detected intensity at 85% full scale is not detectable when the sustainable maximum rated power level for the first light emitter is reached, the microcontroller is configurable to implement an oversampling and mathematical integration method in combination with the other limitations of the claim.
Regarding claim 11, the prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of delivering a power level to the Energy Conversion Monitor sensor to equalize a first detected intensity of light at a first wavelength between 675 nm and 695 nm inclusive with a second detected intensity of light at a second wavelength between 840 nm and 860 nm inclusive; determining a first detected intensity of light from a first tissue interacted light signal; determining a second detected intensity of light from a second tissue interacted light signal; comparing the first detected intensity of light to a first full scale to determine a first percentage detected intensity of light; comparing the second detected intensity of light to a second full scale to determine a second percentage detected intensity of light; and repeating the delivering, determining, and comparing steps to obtain a detected intensity of light at 85% of full scale for each of the first detected intensity of light and the second detected intensity of light in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/Primary Examiner, Art Unit 3792